UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7622


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDIO OTERO, JR., a/k/a Bill,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:99-cr-70054-NKM-6)


Submitted:   March 15, 2012                 Decided:   March 27, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claudio Otero, Jr., Appellant Pro Se.    Anthony Paul Giorno,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Claudio Otero, Jr., appeals the district court’s order

denying   his    18     U.S.C.    § 3582(c)(2)         (2006)     motion.      We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm.      United       States    v.       Otero,   No.   6:99-cr-70054-NKM-6

(W.D. Va. Nov 18, 2011).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the     court   and       argument      would   not   aid    the

decisional process.

                                                                               AFFIRMED




                                              2